STATE OF HAWAI'I, Plaintiff-Appellee,
v.
CHARLES J. WAHLQUIST, Defendant-Appellant.
No. 29266.
Intermediate Court of Appeals of Hawaii.
May 26, 2010.
On the briefs:
Timothy I. MacMaster, for Defendant-Appellant.
Delanie D. Prescott-Tate, Deputy Prosecuting Attorney, City and County of Honolulu, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
FUJISE, Presiding Judge, REIFURTH and GINOZA, JJ.
Defendant-Appellant Charles J. Wahlquist (Wahlquist) appeals from the judgment entered on June 24, 2008 in the District Court of the First Circuit, Ewa Division (District Court).[1] Wahlquist was convicted of Excessive Speeding in violation of HRS §291C-105(a)(1) and HRS §291C-105(a)(2).
On appeal, Wahlquist contends, inter alia, that the District Court erred in overruling his objection that there was insufficient foundation to admit testimony regarding the laser speed gun reading. Wahlquist argues that "there was insufficient foundation to establish that this particular electronic measuring device was: (1) properly maintained; (2) properly calibrated; and (3) producing reliable speed readings."
Upon a careful review of the record and the briefs submitted, and upon due consideration of the arguments made and issues raised by the parties, we hold that the State failed to adduce evidence that the laser gun was tested according to the manufacturer's recommended procedures in order to establish sufficient foundation to admit the laser gun reading. State v. Assaye, 121 Hawai'i 204, 210-14, 216 P.3d 1227, 1233-37 (2009). Other than the laser gun reading, no other evidence was presented by the State to establish a speed to convict Wahlquist of Excessive Speeding. The State thus failed to meet its burden of proof to convict Wahlquist of Excessive Speeding.
Given the above, we need not address the other points of error raised by Wahlquist on appeal.
For the reasons set forth above, the District Court's judgment entered on June 24, 2008 is reversed.
NOTES
[1]  The Honorable Peter Stone presided.